872 F.2d 1030
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary Lee VUNETICH, also known as Jockey, Plaintiff-Appellant,v.Al C. PARKE;  Doyle Shackelford;  Tom Campbell;  GeorgeMillion;  Larry Chandler;  Allie Sharp, Defendants-Appellees,Wm. Beaty;  Terry Shelley;  Chandra Doyle;  Robert Newton;Jack Simpson;  Edward G. Houchin;  Albert Johnson;Frank "Pig" Martin;  Billy Couch;  JaneDoe, Defendants.
No. 88-6220.
United States Court of Appeals, Sixth Circuit.
April 17, 1989.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and JEROME TURNER, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff brought a civil rights action under 42 U.S.C. Sec. 1983.  Plaintiff's claim, after he voluntarily dismissed all but one allegation, was that the named prison officials denied his right to access to the courts.  The district court ultimately granted summary judgment for defendants and the instant appeal followed.  The parties have briefed the issues, plaintiff proceeding pro se.


4
Upon consideration, we find ample support for the decision on review.  Plaintiff Vunetich was accorded several hours (nine) each week in the prison law library as well as the services of trained inmate legal advisors to assist him in pursuing his various legal actions.  This accommodation clearly passes constitutional muster on the facts before us.   Bounds v. Smith, 430 U.S. 817, 828 (1977).  Plaintiff's core contention, that he is entitled to additional law library privileges with each new lawsuit he initiates, is without support in law.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Jerome Turner, U.S. District Judge for the Western District of Tennessee, sitting by designation